DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/18/2021.
Election/Restrictions
Claims 1, 16, and 21 are allowable. The restriction requirement between Group I and Group II, and among Species IA-Species IC, as set forth in the Office action mailed on 07/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2020 is partially withdrawn.  Claims 4, 5, 17, and 18, directed to Species IA and IC, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to Group II invention, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.


Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a fin structure including a dielectric layer, a carbon nanotube (CNT), and a support layer, and removing the support layer from the stacked structure in a source/drain opening such that a part of the CNT with the dielectric layer is suspended in the source/drain opening and the CNT is partially exposed in the opening; and forming a source/drain contact such that, within the source/drain opening filled by the source/drain contact, the source/drain contact is in direct contact with only a part of the CNT, and a part of the dielectric layer is disposed between the source/drain contact and the CNT in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a fin structure including carbon nanotubes (CNTs) embedded in a support material, and removing the support material in the source/drain opening so that source/drain regions of the CNTs are exposed and suspended in the source/drain opening; 4Application No. 16/516,181Docket No. 095714-0869 forming a dielectric layer to wrap around the exposed and suspended CNTs; partially removing the dielectric layer so that a part of the dielectric layer remains on the suspended CNTs; and forming a source/drain contact to fill the source/drain opening such that, within the source/drain opening filled by the source/drain contact, the source/drain contact is in direct contact with part of the CNTs and the remaining part of the dielectric layer is disposed between the source/drain contact and the CNTs in combinations with other claim limitations as required by claim 16.
The search of the prior art does not disclose or reasonably suggest a method of forming a gate-all-around field effect transistor (GAA FET) comprising forming a plurality of fin structures, in each of which carbon nanotubes (CNTs) are embedded in a support material, and 5Application No. 16/516,181Docket No. 095714-0869 forming a source/drain contact to fill and to contact with source/drain regions of the CNTs such that, within the source/drain opening filled by a source/drain contact, the source/drain contact is in direct contact with only a part of each of the CNTs and a dielectric layer partially covers each of the CNTs and is disposed between the source/drain contact and each of the CNTs in combinations with other claim limitations as required by claim 21.
The dependent claims 2-15 and 17-19 are allowable by virtue of the dependence upon the claims 1 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891